Order entered September 9, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00842-CV
                                      No. 05-19-00844-CV

                          IN THE INTEREST OF G.A.L., A CHILD

                      On Appeal from the 196th Judicial District Court
                                   Hunt County, Texas
                              Trial Court Cause No. 85844

                                            ORDER
       The Court questioned its jurisdiction over these appeals as the clerk’s record did not

contain a judgment terminating appellant’s parental rights. A supplemental clerk’s record has

now been filed containing the trial court’s August 2, 2019 order terminating appellant’s parental

rights. It now appears this Court has jurisdiction over these appeals.

       On the Court’s own motion, we CONSOLIDATE appellate cause number 05-19-00842-

CV into appellate cause number 05-19-00844-CV. All future correspondence with this Court

shall contain only appellate cause number 05-19-00844-CV.

       The appellate record is complete. Accordingly, appellant shall file her brief on the merits

by September 27, 2019.

                                                       /s/   ROBERT D. BURNS, III
                                                             CHIEF JUSTICE